Filed 1/16/14 In re Athena Q. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re ATHENA Q., a Person Coming Under
the Juvenile Court Law.
                                                                 D064707
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J513950C)
         Plaintiff and Respondent,

         v.

VIRGINIA P.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Jean P.

Leonard, Judge. (Retired Judge of the Riverside Sup. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.



         Daniel G. Rooney, under appointment by the Court of Appeal, for Defendant and

Appellant.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Senior Deputy County Counsel, for Plaintiff and

Respondent.

       Virginia P. appeals the juvenile court's denial of her petition under Welfare and

Institutions Code section 388 to modify a prior order that removed custody of her

daughter under Welfare and Institutions Code section 361, subdivision (c)(1). In support

of her petition, Virginia cited as changed circumstances that she "has continued to

participate in services comprising [sic] of therapy and substance abuse treatment . . . ."

The trial court denied Virginia's petition, finding that she failed to make a prima facie

showing, that she failed to show changed circumstances, and that granting the

modification would not be in the minor's best interests.

       On appeal, Virginia does not assign any specific error to the court's order denying

her petition. Instead, she merely "joins in and adopts by reference the arguments

presented in her opening brief in Appeal No. D064265." Virginia's appeal in case

No. D064265 challenged the trial court's determination that her daughter was not an

Indian child under the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1921 et seq.).1

The arguments advanced in Virginia's opening brief in case No. D064265 have nothing to




1     We affirmed that determination in an unpublished decision filed December 23,
2013.

                                              2
do with the order that she challenges in the instant appeal.2 We therefore conclude that

Virginia has abandoned her appeal of the order denying her petition under section 388.

(Landry v. Berryessa Union School Dist. (1995) 39 Cal. App. 4th 691, 699-700 ["When an

issue is unsupported by pertinent or cognizable legal argument it may be deemed

abandoned and discussion by the reviewing court is unnecessary."].)

                                      DISPOSITION

       The order is affirmed.



                                                                                AARON, J.

WE CONCUR:



MCDONALD, Acting P. J.



IRION, J.




2      If Virginia intended for us to construe her current argument to be that a prior error
on the ICWA determination rendered void the subsequent denial of her petition to
modify, our disposition of her previous appeal disposes of that contention.
                                             3